DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/2022 has been entered.
 
Response to Arguments
This office action is in response to the amendment filed 10/5/2022.  Claims 1, 3, 5, 8-12, and 14-27 are pending in this application and have been considered below.  
Applicant’s arguments with respect to claims 1, 3, 5, 8-12, and 14-27 a have been considered but are moot in view of new ground(s) of rejection because of the amendments.

Claim Objections
Claim 1, 3, 5, 8-12, 14-22, and 27 is/are objected to because of the following informalities:
Claim 1, line 14, should be “[[a]] a graphics processing unit.”
Claim 3, third line from the bottom of the claim should be “[[and]] and the computer calculates.”
Claim 5 contains two periods.
Claim 13 is cancelled, yet there is still a period in the claim.  
Claim 20, line 2, should be “an 
Claims 8-12, 14-22 and 27 depend either directly or indirectly from the objection of claim 14 and 18, therefore they are also objected.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 12, 14-16, 18, 20, 21, and 27  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Imagawa et al. (US 2018/0209883 A1 – hereinafter “Imagawa”) in view of Wu  et al. (US 2016/0188994 A1 – hereinafter “Wu”)
Claim 1:
Imagawa discloses a system comprising: 
an electro-optical device (Fig. 1, 1), comprising: 
an imaging system (Fig. 1, 101); 
… 
so that the digital image data can be used to construct the images of the object or the region of interest on the display (Fig. 7 and ¶70 discloses “points 501 through 511 are the plurality of measurement points set on bridge 102”; ¶71 and Fig. 6A-6B discloses “Displacement calculator 230 calculates a displacement at each measurement point, for example, between image 400 and image 401.”); and
… converting the digital image data into a time series of the images readable by a computer (¶55 discloses “Controller 220 acquires captured images via input output I/F 210. The captured images are images of bridge 102 captured within a predetermined period by camera 101.”; Fig. 6A-6B; ¶72 and Fig. 8 discloses “plurality of captured images (Frame 1, Frame 2, Frame 3, ... , Frame n) of bridge 102”), the computer tracking a motion of a target in the images of a bridge using a tracking algorithm (Fig. 1, 102; Fig.’s 6A-6B and ¶71);
and a transmitter transmitting information comprising at least one of the digital imaging data, the motion, or an identification of the target (¶57 discloses “Load estimator 240
recognizes a kind and a position of a load source (e.g., a vehicle) from the captured images”); and 
one or more processors (¶46): processing traffic video to determine a vehicle location of a vehicle traversing the bridge (¶57 discloses “Load estimator 240 calculates a spatial load distribution by using the load value and the position of the load source.”), and 
combining the vehicle location with the motion so as to deduce a weight of the vehicle traversing the bridge (¶57 discloses ‘Load estimator 240 acquires a load value corresponding to the recognized kind of load source among load values for respective kinds that are stored in advance in memory 260”).
Imagawa discloses all of the subject matter as described above except for specifically teaching the omitted portions of the claim.  However, Wu in the same field of endeavor, discloses “a sensor” (Fig. 18, sensor component 1806) “outputting signals” (¶43 discloses “frames of a video sequence”) “in response to one or more images of an object or region of interest imaged on the sensor using the imaging system” (¶49 discloses “selecting a certain number of features in each block (on both the reference and target images) with the largest response values”);  “an analog amplifier connected to the sensor, the analog amplifier amplifying the signals using an analog process so as to form an analog output” (¶88 discloses “an analog amplifier”);  “an analog to digital converter (ADC) connected to the analog amplifier, the ADC converting the analog output into a digital data” (¶88 discloses “an A/D converter”); 
“a demosaicing module” (¶42 discloses “Bayer demosaic”) … “on a display” (Fig. 18, Display 1828) “so that the digital video image data can be used to construct the images of the object or the region of interest on the display” (Fig. 18, Display 1828, image 1830); and 
… “a graphics processing unit” (¶99 disclose a GPU).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Imagawa and Wu before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to use Wu’s camera components in the system and method of Imagawa.  All of these camera components are well known in the art at the time of filing. The Imagawa reference does not go into detail about the components of the camera used because this is secondary to the main inventive concept of measuring the rigidity of a bridge which a camera is observing.  Similarly, in the instant application, the camera components claimed are not an inventive aspect of the application.  The specification of the instant application discloses using a Cannon or Blackmagic studio 4K camera.  Therefore, this camera and its components were known before the time of filing.  Wu discloses using a camera with these components.  The motivation for the combination of Imagawa and Wu is supported by KSR exemplary rationale (A) Combining prior art elements according to known methods to yield predictable results.  MPEP 2141 (III).
Claim 3:
Imagawa discloses an electro-optical system (Fig. 1, 1), comprising: a camera (Fig. 1, 101) outputting digital image data in response to a time series of images captured by the camera (¶55 discloses “Controller 220 acquires captured images via input output I/F 210. The captured images are images of bridge 102 captured within a predetermined period by camera 101.”; Fig. 6A-6B; ¶72 and Fig. 8 discloses “plurality of captured images (Frame 1, Frame 2, Frame 3, ... , Frame n) of bridge 102”); 
(¶55; Fig. 6A-6B; ¶72 and Fig. 8); 
the computer (¶46) connected to (¶38 discloses “input output I/F 210”) the graphics processing unit so as to receive the time series of image frames indexed with an integer k (Fig. 8 discloses frames indexed with integer “n”), wherein;
the computer calculates one or more motions of one or more targets on a civil structure in response to a force (Fig.’s 7, Fig. 17 and ¶122 discloses “measurement points”; and Fig. 15D and ¶¶102-104 disclose “measurement points” and “a state where a load is applied to bridge 112 by vehicle 402 running on bridge 112”) wherein: one or more targets are identified in the time series of image frames (Fig. 7 shows the measurement points 501-511 in the far left column and their displacements as described in at least ¶¶72-73); and and the computer calculates the one or more motions comprising a displacement of the targets using an algorithm that is invariant to a spatial rotation of the targets (¶¶79-80 discloses “rotation correction x and y directions … dominant motion (global motion) of a whole image may be detected by analyzing motion of frame images at a plurality of times, and a point in the image that follows this motion may be used as a reference measurement point”).
Imagawa discloses all of the subject matter as described above except for specifically teaching “(¶99 disclose a GPU).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Imagawa and Wu before the effective filing date of the claimed invention.  The motivation for this combination of references is the same as for claim 1.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imagawa and Wu further in view of Xu et al. (“Review of machine-vision based methodologies for displacement measurement in civil structures” – hereinafter “Xu”).
Claim 5:
The combination of Imagawa and Wu discloses “and the digital image data comprises uncompressed digital image data” (Wu ¶99 discloses HDMI).
The remaining elements recited in claim 5 are rejected for at least the reasons discussed in claims 1 and 3 above except for the claim limitations disclosing “does not include image stabilization or image stabilization is disabled, the image stabilization comprising at least software or hardware that reduces blurring of the images associated with motion of the sensor; the electro-optical system does not include autofocus or the autofocus is disabled, the autofocus comprising at least one of software or hardware that automatically focuses the images of the object or the one or more regions of interest on the sensor data.”
However, Xu in the same field of endeavor, discloses “does not include image stabilization or image stabilization is disabled, the image stabilization comprising at least software or hardware that reduces blurring of the images associated with motion of the sensor; the electro-optical system does not include autofocus or the autofocus is disabled, the autofocus comprising at least one of software or hardware that automatically focuses the images of the object or the one or more regions of interest on the sensor” (p. 94 discloses “autofocus and automated image stabilization that might lead to changes in camera internal parameters are disabled.”) “and the digital image data comprises uncompressed digital image data.”
The motivation to combine Imagawa and Wu for using HDMI for uncompressed video is the same as the motivation provided for claim 1.  Namely, the use of a HDMI connection is outside of the scope of Imagawa reference because this is secondary to the main inventive concept of measuring the rigidity of a bridge which a camera is observing.  Similarly, in the instant application, the use of an HDMI connection are not an inventive aspect of the application.  Therefore, the use of an HDMI connection were known before the time of filing.  Wu discloses using a camera with a HDMI connection.  The motivation for the combination of Imagawa and Wu is supported by KSR exemplary rationale (A) Combining prior art elements according to known methods to yield predictable results.  MPEP 2141 (III).
The motivation to combine Imagawa and Xu is that to use it would have been obvious at the time of filing to combine the references to use a camera without autofocus or image stabilization for structural health monitoring (SHM) since such features would interfere with the purpose of gaining valuable information for structural assessment and decision support for maintenance through relevant measures of structural response. (Xu p. 91, first paragraph under “I. Introduction”). This motivation for the combination of Wu and Xu is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imagawa and Wu further in view of Cote et al. (US 2012/0044372 A1 – hereinafter “Cote”)
Claim 8:
The combination of Imagawa and Wu discloses the system of claim 3, 
wherein the camera comprises an image sensor (Wu Fig. 18, sensor component 1806); 
the one or more targets are identified inside the kth image frame and the (k-1)th image frame (Imagawa Fig. 6A-6B; ¶72 and Fig. 8 discloses “plurality of captured images (Frame 1, Frame 2, Frame 3, ... , Frame n) of bridge 102”) and 
the computer comprising multiple processing cores (Wu ¶82 discloses “one or more processor core(s) may undertake one or more of the operations”) calculates the displacement in real time (Wu ¶48 discloses “real time viewing”) with the one or more motions captured in the images by using a  (Wu ¶30 discloses “identify objects in the 3D space”; ¶91 discloses “identify the feature points in the images”) the kth image frame with the image of the targets in the (k-1)th image frame so as to determine a one or more targets locations of the targets in the kth image frame (Wu in at least ¶3 discloses “feature matching”; ¶30 discloses “identify objects in the 3D space”; ¶91 discloses “identify the feature points in the images”; Wu ¶166 and Fig. 21 disclose “input pixels x(t), with the variable "t" denoting a temporal value”… “previously filtered frame or a previous original frame” i.e. t-1 show in Fig. 22).
Imagawa disclose all of the subject matter as described above except for specifically teaching a “parallel computing process.”  However, Cote in the same field of endeavor teaches “parallel computing process” (¶116 discloses “120 and 122 process units and may operate in
parallel to collect multiple sets of statistics for each frame of the image data acquired by the active sensor.”; ¶279 discloses “these processes may occur sequentially or in parallel”; ¶289).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Imagawa and Cote before the effective filing date of the claimed invention. The motivation for this combination of references would have been to perform parallel computing to improve processing speed. This is supported by at least KSR exemplary rationale (A) Combining prior art elements according to known methods to yield predictable results. In this combination of references, each element merely performs the same function as it does separately, as outlined by KSR Exemplary rationales that may support a conclusion of obviousness MPEP 2141 (III).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imagawa and Wu further in view of Cote and Xu.
Claim 11:
The combination of Imagawa and Wu discloses the system of claim 3, wherein the computer comprising multiple processing cores (Wu ¶82 discloses “one or more processor core(s) may undertake one or more of the operations”) 
Imagawa and Wu discloses all of the subject matter as described above except for specifically teaching “calculates the displacement using a parallel process and using the digital image data comprising uncompressed digital image data and obtained without a stabilization scheme.”  However, Cote in the same field of endeavor teaches “calculates the displacement using a parallel process” (¶116 discloses “120 and 122 process units and may operate in parallel to collect multiple sets of statistics for each frame of the image data acquired by the active sensor.”; ¶279 discloses “these processes may occur sequentially or in parallel”; ¶289).  Xu, in the same field of endeavor, teaches “using the digital image data comprising uncompressed digital image data and obtained without a stabilization scheme.” (p. 94 discloses “autofocus and automated image stabilization that might lead to changes in camera internal parameters are disabled.”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Imagawa and Cote, as well as, Imagawa and Xu before the effective filing date of the claimed invention.  The motivation to combine Imagawa with Cote and Xu are disclosed in claims 8 and 5 above, respectively.
	
Claim 12:
The combination of Imagawa and Wu discloses the system of claim 3, wherein the targets are located on a road or a bridge and the force is a weight of a vehicle traveling on the road or the bridge (Imagawa Fig. 7 and ¶70 discloses “points 501 through 511 are the plurality of measurement points set on bridge 102”; ¶57 discloses “Load estimator 240
recognizes a kind and a position of a load source (e.g., a vehicle) from the captured images” and “Load estimator 240 calculates a spatial load distribution by using the load value and the position of the load source.”).
Claim 14:
The combination of Imagawa and Wu discloses the system of claim 3, wherein the computer uses the one or more motions of the one or more targets in combination with location of a vehicle traveling on the civil structure comprising a bridge to determine the force comprising a weight of the vehicle traveling on the bridge (Imagawa Fig. 7 and ¶70 discloses “points 501 through 511 are the plurality of measurement points set on bridge 102”; ¶57 discloses “Load estimator 240 recognizes a kind and a position of a load source (e.g., a vehicle) from the captured images” and “Load estimator 240 calculates a spatial load distribution by using the load value and the position of the load source.”; Fig. 11, 11a-11c, 402 and 102; Fig. 10).
Claim 15:
The combination of Imagawa and Wu discloses the system of claim 14, wherein the computer uses additional data comprising at least one vehicle characteristic including vehicle dimension, united states department of transportation number, and vehicle license plate, so as to identify the vehicle (Imagawa ¶83 discloses “Load estimator 240 recognizes a kind (a vehicle type in a case of a vehicle) and a position of a load source (e.g., a vehicle) by using captured images stored in memory 260 by image recognition … Load estimator 240 may recognize a vehicle type or a specific vehicle by using machine learning … Load estimator 240 may use, for image recognition, an identifier that has directly learned a relationship between a vehicle image and a vehicle weight.”).
Claim 16:
The combination of Imagawa and Wu discloses the system of claim 14, wherein the system measuring the weight of the vehicle comprises the bridge in combination with the electro-optic device (Imagawa Fig. 1, 101 camera, 102 bridge, 1 rigidity measurement system; Fig. 2, rigidity measurement apparatus contains 240 load estimator).
Claim 18:
The combination of Imagawa and Wu discloses the system of claim 3, further comprising a transmitter transmitting at least one of the digital image data, the motions, or the locations of the one or more targets to the computer using a cellular wireless network  (Imagawa ¶39 discloses “Input output I/F 210 receives input of the plurality of captured images generated by camera 101, for example, wirelessly”; Wu ¶99 discloses “wireless HDMI”; Wu ¶101 discloses “Radio 1918 may include one or more radios capable of transmitting and receiving signals using various suitable wireless communications techniques … cellular networks”).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imagawa and Wu, further in view of Varerkar et al. (US 20180300556 A1 – hereinafter “Varerkar”).
 Claim 19:
The combination of Imagawa and Wu discloses the system of claim 18, further comprising a 
Imagawa discloses all of the subject matter as described above except for specifically teaching a “cloud based server.”  However, Varerkar n the same field of endeavor teaches a “cloud based server” (¶¶153, 157 discloses “a cloud network”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Imagawa and Varerkar before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to improve mobility by allowing remote access to data and algorithms via devices.  This motivation for the combination of Imagawa and Varerkar is supported by KSR exemplary rationale

Claim 20:
The combination of Imagawa and Wu discloses the system claim 3, wherein the computer calculates the displacement using the algorithm that is invariant to a global brightness change caused by exposure and luminosity variation conditions while capturing the time series of images using the camera (Imagawa ¶137 discloses “light captured by camera 101 may be
… near infrared ray, or far infrared ray” which work in darkness as well as daylight).
Claim 21:
The combination of Imagawa and Wu discloses the system of claim 3, wherein the computer identifies or determines a location or motion of the target (Imagawa ¶83 discloses “Load estimator 240 recognizes a kind (a vehicle type in a case of a vehicle) and a position of a load source (e.g., a vehicle) by using captured images stored in memory 260 by image recognition.”) even when a shape of the target is changing during the measurement so that the tracking algorithm is independent of shape (Imagawa Fig.1 discloses a camera is looking at a bridge from the side of the bridge.  As the vehicle, 402 in Fig. 10, moves along the bridge the perspective will change with respect to the camera and the vehicle will appear to be getting smaller.  As shown in Fig. 11, the tracking of the vehicle is independent of this change in perspective with respect to the distance from the camera to the vehicle).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Imagawa in view of Wu in view of Xu in view of Cote.
Claim 24:
The combination of Imagawa, Wu, Xu, and Cote discloses the method of fabricating an electro-optical system in claim 24 for at least the reasons outlined in claims 1, 3, 5, 8 and 11 above.
The motivations in claim 1, 3, 5, 8 and 11 show why it would be obvious to combine Imagawa with Wu, Xu, and Cote.  These motivations are applied to claim 24.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imagawa in view of Wu in view of Xu in view of Cote.
Claim 25:
The combination of Imagawa, Wu, Xu, and Cote discloses the system in claim 25 for at least the reasons outlined in claims 1, 5, and 8. The motivations in claim 1, 5, and 8 show why it would be obvious to combine Imagawa with Wu, Xu, and Cote.  These motivations are applied to claim 25.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imagawa and Wu, further in view of Varerkar.
Claim 26:
The combination of Imagawa, Wu, and Varerkar discloses the system of claim 1, further comprising a distributed computer system including the computer comprising an embedded computer (Varerkar  ¶69 discloses “the parallel processing unit 202 or the parallel processor 200 can be implemented in a variety of configurations and form factors, including but not limited to desktop, laptop, or handheld personal computers, servers, workstations, game consoles, and/or embedded systems.”) and a server coupled to the embedded computer in the electro-optic device, wherein the embedded computer comprises a multi-core processor and the distributed computer system enables real time viewing and archiving of the tracking of the one or more targets (Varerkar  ¶89 discloses “central processing units (CPUs) including multi-core CPUs, one or more parallel processing units”; ¶214 discloses “Any processes relating to method 980 may be performed by processing logic that may comprise hardware (e.g., circuitry, dedicated logic, programmable logic, etc.), software (such as instructions run on a processing device), or a combination thereof, as facilitated by tracking and privacy mechanism 610 of FIG. 6. The processes associated with method 980 may be illustrated or recited in linear sequences for brevity and clarity in presentation; however, it is contemplated that any number of them can be performed in parallel (emphasis added)”).

Claim 27:
The combination of Imagawa and Wu discloses the limitations of claim 27 for at least the reasons outlined in claims 1 and 8 above.

Allowable Subject Matter
Claim(s) 23 is/are allowed.
Claims 9-10, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross Varndell/Primary Examiner, Art Unit 2666